DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: 
the steps of creating first and second wireframe models, and transforming each of 3 of 7the first and second video images by wrapping the first and second video streams onto the first and second wireframe models respectively in claim 8;
the steps of: providing at least two optical elements; providing a plurality of imaging detectors; receiving video image streams of a scene; merging respective pairs of the first and second image frames in stereo format to create a video output stream; receiving position data indicating a direction of sight of a user; calculating a first and second region of interest of the merged stereoscopic image pairs based on the position data; and displaying the first and second regions of interest on a head mounted stereoscopic display in claim 9;
the step of displaying the first and second regions of interest comprises rotating the first and second wireframe models in response to the position data in claim 11;
the step of merging the respective pairs of the first and second image frames comprises temporally synchronizing the first and second image frames in claim 13.
The corresponding structures are disclosed in the specification, paragraph [0020] the image render to create virtual wireframe spheres, paragraph [0025] having transforming the left and right images by wrapping the left and right images, paragraph [0019] the optical imaging device 100 having the optical elements 106 and 106, paragraphs [0020-0021] the render 110 to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 9-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16, 18, and 20 of U.S. Patent No. US 9883174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
Current Application 17/159,026
Patent 9,883,174


at least two optical elements disposed in a common plane and facing in the same direction with their respective optical axes disposed parallel to one another and perpendicular to the common plane, each optical element having a field of view of at least 80 degrees; 




a position detector configured to determine a direction of view of the user; 
an image renderer disposed in communication with the storage device at least two optical elements to receive the first and second video image streams respectively therefrom and 


a head mounted display disposed in communication with the image renderer to receive the output stream and configured to display the output stream to the user, whereby a navigable, panoramic three-dimensional virtual reality environment having stereoscopic perception of three-dimensional depth is created.
4. (Original) The system according to claim 1, wherein the image renderer is configured to split the merged frames of the output stream 

5. (Currently Amended) The system according to claim 4, wherein the center of origin of the each model is selected to correspond to a location within the head mounted display at which a respective one of the user's eyes is to be positioned.
6. (Original) The system according to claim 4, wherein the model comprises a wireframe model.
7. (Original) The system according to claim 4, wherein the model comprises a sphere.

8. (Original) The system according to claim 1, wherein the renderer comprises a non-transitory computer usable medium having a computer readable program code embodied therein, the computer readable program code adapted to be executed to implernent a method for rendering the first and second video image streams to create a panoramic 


9. (Currently Amended) A method for rendering video image streams to create a navigable, panoramic three-dimensional virtual reality environment having stereoscopic perception of three-dimensional depth comprising the steps of: 

providing at least two optical elements disposed in a common plane and facing in the same direction with their respective optical axes disposed parallel to one another and perpendicular to the plane, each optical 

providing a plurality of imaging detectors, each of which is in optical communication with a selected respective one of the at least two optical elements to capture first and second video image streams, respectively, therefrom; 
receiving video image streams of a scene comprising the first and second video image streams taken from respective ones of the plurality of imaging detectors, different stereoscopic viewpoints, the first video image stream having a plurality of first image frames and the second video image stream having a plurality of second image frames; 

merging respective pairs of the first and second image frames in stereo format to create a video output stream of merged stereoscopic image pairs; receiving position data indicating a direction of sight of a user; 

calculating a first and second region of interest of the merged stereoscopic image pairs based on the position data; and displaying the first and second regions of interest on a head mounted stereoscopic display, whereby a navigable, panoramic three-dimensional virtual reality environment having stereoscopic perception of three-dimensional depth is created.

10. (Currently Amended) A method according to claim 9, comprising creating first and second wireframe models, and wrapping the respective first and second sections of the merged image pairs onto the first and second wireframe models respectively.

11. (Currently Amended) A method according to claim 10 wherein the step of displaying the first and second regions of interest comprises rotating the first and second wireframe models in response to the position data.

12. (Currently Amended) A method according to claim 9, comprising removing distortion from the first and second image frames.

13. (Currently Amended) A method according wc claim 9, wherein the step of merging the respective pairs of the first and second image frames comprises temporally synchronizing the first and second image frames.

15. (New) The system according to claim 1, wherein the field of view of each optical element is at least 100 degrees.

16. (New) The system according to claim 1, wherein the field of view of each optical element is at least 120 degrees.

17. (New) The system according to claim 1, wherein the field of view of each optical element is at least 150 degrees.



19. (New) The system according to claim 1, wherein the field of view of each optical element is at least 183 degrees.

20. (New) The system according to claim 1, wherein the field of view of each optical element is at least 210 degrees.


a first pair of optical elements facing in a same first direction with their respective optical axes disposed parallel to one another, each optical element having a field of view of at least 80 degrees; a second pair of optical elements facing in a same second direction different from the first direction with their respective optical axes disposed parallel to one another, each optical element having a field of view of at least 80 degrees; 

a position detector configured to determine a direction of view of the user; 
an image renderer disposed in communication with the optical elements to receive from each of the first and second pairs of optical elements, respectively, first and second video 

a head mounted display disposed in communication with the image renderer to receive the output stream and configured to display the output stream to the user, whereby a navigable, panoramic three-dimensional virtual reality environment having stereoscopic perception of three-dimensional depth is created. 
 3. The system according to claim 1, wherein the image renderer is configured to split the merged frames of the output stream and 

4. The system according to claim 3, wherein the center of origin of each model is selected to correspond to a location within the head mounted display at which a respective one of the user's eyes is to be positioned. 

5. The system according to claim 3, wherein the model comprises a wireframe model. 
 
6. The system according to claim 3, wherein the model comprises a sphere. 
    
7. The system according to claim 1, wherein the renderer comprises a non-transitory computer usable medium having a computer readable program code embodied therein, the computer readable program code adapted to be executed to implement a method for rendering the first and second video image streams to create a panoramic three-
   
 8. A method for rendering video image streams to create a navigable, panoramic three-dimensional virtual reality environment having stereoscopic perception of three-dimensional depth comprising the steps of: 


providing a first pair of optical elements facing in a same first direction with their respective optical axes disposed parallel to one another, each optical element having a field of view of at least 80 degrees; 



providing a second pair of optical elements facing in a same second direction different from the first direction with their respective optical axes disposed parallel to one another, each optical element having a field of view of at least 80 degrees; 

receiving video image streams of a scene comprising first and second video image streams taken from each of the first and second pairs of optical elements, respectively, the first video image streams having a plurality of first image frames and the second video image streams having a plurality of second image frames; 

merging respective pairs of the first and second image frames in stereo format to create a video output stream of merged stereoscopic image pairs; receiving position data indicating a direction of sight of a user; 

calculating a first and second region of interest of the merged stereoscopic image pairs based on the position data; and displaying the first and second regions of interest on a head mounted stereoscopic display, whereby a navigable, panoramic three-dimensional virtual reality environment having stereoscopic perception of three-dimensional depth is created. 
    
9. A method according to claim 8, comprising creating first and second wireframe models, and wrapping the respective first and second regions of interest onto the first and second wireframe models respectively. 
 

10. A method according to claim 9, wherein the step of displaying the first and second regions of interest comprises rotating the first and second wireframe models in response to the position data. 

11. A method according to claim 8, comprising removing distortion from the first and second image frames. 

12. A method according to claim 8, wherein the step of merging the respective pairs of the first and second image frames comprises temporally synchronizing the first and second image frames. 

13. The system according to claim 1, wherein the field of view of each optical element of the first and second pairs is at least 100 degrees. 
    14. The system according to claim 1, wherein the field of view of each optical element of the first and second pairs is at least 120 degrees. 
    15. The system according to claim 1, wherein the field of view of each optical element of the first and second pairs is at least 150 degrees. 

    18. The system according to claim 1, wherein the field of view of each optical element of the first pair is at least 183 degrees. 
     20. The system according to claim 1, wherein the field of view of each optical element of the first pair is at least 210 degrees. 
  


Claims 1, 9, 10, 12, and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, and 12 of U.S. Patent No. US 9007430 B2 in view of Lehman (US 20160286195 A1).
The instant claim 1 and the patent claim 1 claim the same two optical elements, a position detector, an image renderer, and a head mount display, except at least two optical elements disposed in a common plane and facing in the same direction with their respective optical axes disposed parallel to one another and perpendicular to the common plane, each optical element having a field of view of at least 80 degrees.
lens has left and right curvature (80 degrees from the ninety degree center point left and right of axis yields a 160 degree total field of view) to substantially or precisely mimic the 160 degree field of view of the human eye, including an up and down periphery that mimics the human eye as well ).
Taking the teachings of the patent and Lehman together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the optical element with 80 degrees FOV of Lehman into the patent claim  to provide for interaction in an improved VR or AR environment to provide an enhanced VR or AR.
The instant claims 9 and 14 are covered by the patent claim 8 in view of Lehman for the same reasons as set forth above.
The instant claims 10 and 12 are covered by the patent claims 10 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 9, and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2002/0036649) in view of Lehman (US 20160286195 A1).
Regarding claims 1 and 9, Kim discloses s system for creating a navigable ([0025] remote control exploration, [0016] choose the displayed image), panoramic three-dimensional virtual reality environment with stereoscopic perception of three-dimensional depth to a user ([0005, 0006, 0017]), comprising: 
at least two cameras (the cameras 100 of fig. 1) having optical elements (the cameras would obviously have lenses) disposed in a common plane (A and B of fig. 1) and facing in a direction to capture video images (100 of fig. 1, the photographed images inputted from a plurality of cameras, [0013] Images obtained with the cameras are inputted to a panoramic image generator 110, made into one panoramic image and stored in a frame buffer 120) ;
a position detector (170 of fig. 1, see 211 and 212 of fig. 2) configured to determine a direction of view of the user (the vision line and the view region of figure 3, and figures 4A-4C, the user views in direction. The user is seeing the buildings based on the tracking data from the tracking device, tracker 150 of fig. 1, [0006 and 0014] a tracker process means for receiving information on a region a vision line of a user is directed to, and generating data of yaw, roll and pitch); 
an image renderer (140 of fig. 1, the image combiner 140 of fig. 1) disposed in communication with the at least two cameras (100 of fig. 1) to receive the first and second video image streams respectively therefrom and disposed in communication with the position detector (150 and 170 of fig. 1) to receive the direction of view (VISION LINE of fig. 3, [0014] ), 

the merged frames comprising image frames from the first video stream which are temporally matched to respective image frames from the second video stream ([0015] the combined frames comprises the input frames for generating an augmented-reality graphic), 
a head mounted display (160 of fig. 1) disposed in communication with the image renderer (140 of fig. 1) to receive image data associated with the respective regions of interest ([0024] different users have different interests, [0025] allow a member of user to see a certain region they are interested in from a panoramic image) and configured to display the image data associated with the respective regions of interest the user, whereby a navigable ([0025] remote control exploration), panoramic three-dimensional virtual reality environment is created ([0016-0017] displaying an augmented reality graphic as panoramic three-dimensional virtual reality environment), wherein the panoramic three-dimensional virtual reality environment having stereoscopic perception of three-dimensional depth ([0006] an apparatus for generating augmented-reality graphic to be displayed, wherein the augment reality graphic inherently has stereoscopic perception of three-dimensional depth since the cameras are arranged in a stereo pairs in 100 figure 1).
It is noted that Kim does not teach at least two optical elements disposed in a common plane and facing in the same direction with their respective optical axes disposed parallel to one 
Lehman teaches a system (fig. 5), for processing a panoramic view ([0024]), comprises at least two optical elements (fig. 1, lens of fig. 3) disposed in a common plane (fig. 1) and facing in the same direction with their respective optical axes disposed parallel to one another (parallel cameras are in figure 1 have parallel optical axes) and perpendicular to the common plane (fig. 1. the same field of view in the same direction), each optical element having a field of view of at least 80 degrees ([0033] the lens has left and right curvature (80 degrees from the ninety degree center point left and right of axis yields a 160 degree total field of view) to substantially or precisely mimic the 160 degree field of view of the human eye, including an up and down periphery that mimics the human eye as well).
Taking the teachings of the Kim and Lehman together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the optical element with 80 degrees FOV of Lehman into the system of Kim to provide for interaction in an improved VR or AR environment to provide an enhanced VR or AR.  
Regarding claim 2, Kim further teaches the system according to claim 1, comprising an optical imaging device (100 of fig. 1) disposed in communication with at least two optical elements (modify the lenses, [0032] and figure 3, of Lehman to the cameras of Kim) and configured to image at least two different viewpoints of the scene (110 of fig. 1, generating two different view points of the scene) respective therethrough, the imaging device comprising at least one optical imaging detector (100 of fig. 1, a pairs of optical detectors are arranged) configured to record the first and second video image streams corresponding to the at least two 
 Regarding claim 3, Kim modified by Lehman teaches the system according to claim 2, Lehman further teaches wherein the optical imaging device comprises a plurality of imaging detectors each of which is disposed in optical communication with a respective one of the at least two optical elements (fig. 1, cameras have image detectors and lenses, fig. 3, [0032]).  
Regarding claim 4, Kim further teaches the system according to claim 1, wherein the image renderer (110 of fig. 1) is configured to split the merged frames of the output stream and transform each of the split frames onto respective first and second models (Figures 4A-4C, models as buildings, hotel, city hall, trade center, [0024]).  
Regarding claim 5, Kim further teaches the system according to claim 4, wherein the center of origin of the each model is selected to correspond to a location within the head mounted display at which a respective one of the user's eyes is to be positioned ([0006] a tracker process unit that receives information on the region the vision line of a user is directed to. VISION LINE and VIEW REGION of figure 3, [0014]).
Regarding claim 13, Kim further teaches a method according to claim 9, wherein the step of merging the respective pairs of the first and second image frames comprises temporally synchronizing the first and second image frames ([0005] and 140 of fig. 1, combining input images together are synchronizing).  
 Regarding claim 14, Kim further teaches a non-transitory computer usable medium  comprising a computer readable program code adapted to be executed to implement the method of claim 9 ([0005]).

Claims 6-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2002/0036649) in view of Lehman (US 20160286195 A1) as applied to claims 1 and 9, and further in view of Ritchey (US 5,495,576).
Regarding claim 6, Kim modified by Lehman further teaches the system according to claim 4, but Kim modified by Lehman does not disclose wherein the model comprises a wireframe model as claimed. 
Richey teaches wherein the model comprises a wireframe model (55 of fig. 13).
Taking the teachings of Kim, Lehman, and Ritchey together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings wireframe model of Richey into the system of Kim and Lehman to provide an improved panoramic image based virtual reality/telepresence audio-visual system and method.
Regarding claim 7, Kim modified by Leman and Ritchey teaches the system according to claim 4, Ritchey further teaches wherein the model comprises a sphere (See figs. 2 and 7, the computer graphics system generates three-dimensional graphics of spherical FOV coverage).  
Regarding claim 8, Kim further teaches the system according to claim 1, wherein the renderer comprises a non-transitory computer usable medium having a computer readable program code embodied therein, the computer readable program code adapted to be executed to implement a method ([0005] a computer-based record media wherein a program for realizing the method is recorded) for rendering the first and second video image streams to create a panoramic three-dimensional virtual reality environment having stereoscopic perception of three-dimensional depth ([0006] an apparatus for generating augmented-reality graphic to be displayed, wherein the augment reality graphic would obviously have stereoscopic perception of three-dimensional depth,  140 and 180 of fig. 1).

Ritchey teaches the steps of creating first and second wireframe models (WIREFRAME of fig. 13), and transforming each of the first and second video images by wrapping the first and second video streams onto the first and second wireframe models respectively (55, 56, 14 of fig. 13).
Taking the teachings of Kim, Lehman, and Ritchey together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Richey into the system of Kim and Lehman to provide an improved panoramic image based virtual reality/telepresence audio-visual system and method.
Regarding claim 10, Kim modified by Lehman further teaches a method according to claim 9.
It is noted that Kim modified by Lehman does not teach creating first and second wireframe models and wrapping the respective first and second section of the merged image pairs onto the first and second wireframe models respectively as claimed.
Richey teaches creating first and second wireframe models and wrapping the respective first and second section of the merged image pairs onto the first and second wireframe models respectively (figure 13 discloses how imagery is texture mapped onto a three-dimensional wireframe model to form a three-dimensional virtual model generated).
Taking the teachings of Kim, Lehman and Richey together as a whole, it would have been obvious to one of ordinary skill in the art to modify the teachings of Richey into the system 
Regarding claim 11, Kim modified by Lehman further teaches a method according to claim 10, wherein the step of displaying the first and second regions of interest comprises rotating the first and second wireframe models in response to the position data (55 of fig. 13 of Kim for displaying, wireframe models in figure 13 of Ritchey).  

Claims 12 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2002/0036649) in view of Lehman (US 20160286195 A1) as applied to claims 1 and 9, and further in view of Ritchey (US 20070182812 A1).
Regarding claim 12, Kim modified by Lehman teaches the method according to claim 9, Kim modified by Lehman does not teach removing distortion from the first and second image frames.
Ritchey teaches removing distortion from the first and second image frames ([0004, 0057, 0387] remove distortion using hardware or software).
Taking the teachings of Kim, Lehman, and Ritchey together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the distortion removal of Ritchey into the combination of Kim and Lehman to provide a quality panoramic image to a display device.
Regarding claims 15-20, Kim modified by Lehman teaches the method according to claim 1. Kim and Leman do not teach the field of view of each optical element is at least 100, 120, 150, 170, 183, and 210 degrees.

Taking the teachings of Kim, Lehman, and Ritchey together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the field of view of each optical element (lens) of Ritchey into the combination system of Kim and Leman to provide an improved panoramic interactive recording and communications system and method that allows for recording, processing, and display of the total surrounding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Provitola (US 7,545,405) discloses enhancement of visual perception II.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425